Case 4:19-cv-00012-RLY-DML Document 31 Filed 02/06/20 Page 1 of 2 PageID #: 158




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION


 ELIZABETH JUANITA STRICKLAND,                        )
                                                      )
                Plaintiff                             )
                                                      ) CASE NO. 4:19-cv-00012-RLY-DML
 v.                                                   )
                                                      )
 CLARKSVILLE POLICE DEPARTMENT,                       )
 ET AL.,                                              )
                                                      )
                Defendants                            )

                                     MOTION TO DISMISS

        The Defendant, Clarksville Police Department, by counsel, pursuant to Federal Rule of

 Civil Procedure 12(b)(6), respectfully moves the Court to dismiss the claims against Clarksville

 Police Department, for the failure to state a claim. In support of said motion, and in accordance

 with Southern District of Indiana Local Rule 7-1(b), Clarksville Police Department submits

 herewith a memorandum of law in support of its Motion to Dismiss.


                                                      Respectfully submitted,

                                                      KIGHTLINGER & GRAY, LLP

                                              By:     /s/ Alyssa C.B. Cochran
                                                      R. Jeffrey Lowe, Atty. No. 21508-22
                                                      Alyssa C. B. Cochran, Atty. No. 32169-49
                                                      KIGHTLINGER & GRAY, LLP
                                                      Bonterra Building, Suite 200
                                                      3620 Blackiston Blvd.
                                                      New Albany, IN 47150
                                                      Phone: (812) 949-2300
                                                      Fax: (812) 949-8556
                                                      Email: jlowe@k-glaw.com
                                                              acochran@k-glaw.com
                                                      Counsel for Defendant, Clarksville Police
                                                      Department
Case 4:19-cv-00012-RLY-DML Document 31 Filed 02/06/20 Page 2 of 2 PageID #: 159




                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 6th day of February, 2020, a copy of the foregoing Motion
 to Dismiss was filed electronically with the Court. Notice of this filing will be sent to the
 following parties by operation of the Court’s electronic filing system. Parties may access this
 filing through the Court’s system.

         A copy of the Motion was also mailed via United States first class mail, postage prepaid,
 to the person listed below.

          Elizabeth Juanita Strickland
          266475
          Rockville – CF
          Rockville Correctional Facility
          Inmate Mail/Parcels
          811 West 50 North
          Rockville, IN 47872
          Pro Se Plaintiff

          Christopher Sturgeon
          411 Watt Street
          Jeffersonville, IN 47130
          csturgeon@gmail.com
          Counsel for Defendant,
          Town of Clarksville /
          Clarksville Police Department


                                                     /s/ Alyssa C.B. Cochran
                                                     Alyssa C.B. Cochran




 194144\5934492-1
